UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     YVONNE M. RENEKER,                              DOCKET NUMBER
                  Appellant,                         PH-315H-16-0146-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: July 1, 2016
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Yvonne M. Reneker, Dillsburg, Pennsylvania, pro se.

           Alison M. Debes, Philadelphia, Pennsylvania, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her termination appeal for lack of jurisdiction. Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed. Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, we conclude that the petitioner
     has not established any basis under section 1201.115 for granting the petition for
     review. Therefore, we DENY the petition for review and AFFIRM the initial
     decision, which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The   appellant,    a   preference   eligible,   received   an   excepted-service
     appointment to the position of Registered Respiratory Therapist, GS-8, effective
     April 19, 2015, subject to completion of a 1-year trial period. Initial Appeal File
     (IAF), Tab 4 at 44.      Prior to the completion of her trial period, however, the
     agency terminated the appellant effective December 11, 2015, due to alleged
     patient neglect.    Id. at 33, 35.   The appellant appealed the termination to the
     Board and requested a hearing. IAF, Tab 1 at 1-2. In the acknowledgment order,
     the administrative judge provided the appellant with jurisdictional notice of the
     requirements for establishing that she was an “employee” with Board appeal
     rights under 5 U.S.C. chapter 75. 2 IAF, Tab 2 at 2-5. The administrative judge


     2
      Although the appellant was a preference eligible appointed to the excepted service, the
     acknowledgment order provided the jurisdictional notice applicable to individuals in the
     competitive service. IAF, Tab 2 at 2-5, Tab 4 at 44. The initial decision cured the
     defective notice, however, by correctly informing the appellant of what she must do to
     establish jurisdiction as a preference-eligible “employee” in the excepted service and
     affording her an opportunity to establish jurisdiction on review. IAF, Tab 5, Initial
     Decision (ID) at 4; Parker v. Department of Housing & Urban Development,
     106 M.S.P.R. 329, ¶ 8 (2007).
                                                                                            3

     ordered the appellant to submit evidence or argument within 15 days to establish
     why her appeal should not be dismissed for lack of a nonfrivolous allegation of
     jurisdiction. Id. at 5. The appellant did not respond within the specified time
     period or prior to the issuance of the initial decision.
¶3         In an initial decision based on the written record, the administrative judge
     dismissed the appeal for lack of jurisdiction. IAF, Tab 5, Initial Decision (ID).
     Specifically, he found that the appellant failed to nonfrivolously allege that she
     was   an   “employee”     with   appeal    rights   to   the   Board   under   5 U.S.C.
     § 7511(a)(1)(B) because, as a preference eligible in the excepted service, she was
     required to have completed 1 year of current continuous service in the same or
     similar positions, but failed to show that she had done so. ID at 4. The appellant
     filed a petition for review of the initial decision, the agency responded in
     opposition to the petition for review, and she submitted a reply to the agency’s
     response. Petition for Review (PFR) File, Tabs 1, 3-4. On review, the appellant
     argues the merits of the termination action and reasserts that the agency
     discriminated against her because of her posttraumatic stress disorder (PTSD). 3
     PFR File, Tab 1 at 4-5, 7, Tab 4 at 3.
¶4         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.            Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). An individual who meets the
     definition of “employee” at 5 U.S.C. § 7511(a)(1) generally has the right to
     challenge her removal from the Federal service by filing an appeal with the

     3
       The appellant also argues on review that the administrative judge erred by finding that
     she “did not respond within the 15 days” because she had 30 days to file an appeal with
     the Board. PFR File, Tab 1 at 5‑7. However, the appellant appears to be confusing the
     15-day filing period to respond to the administrative judge’s order on jurisdiction with
     the 30-day filing period to appeal an agency action to the Board. See id.; IAF, Tab 2
     at 5. The administrative judge did not find that the appellant’s appeal was untimely
     filed; rather, he stated that the appellant failed to respond to the jurisdictional order
     contained in the acknowledgment order within the 15 days allotted. ID at 2. We
     discern no basis to disturb this finding.
                                                                                     4

     Board.   Maibaum v. Department of Veterans Affairs, 116 M.S.P.R. 234, ¶ 9
     (2011); see 5 U.S.C. §§ 7512(1), 7513(d). The definition of “employee” includes
     “a preference eligible in the excepted service who has completed 1 year of current
     continuous service in the same or similar positions” in an Executive
     agency. 5 U.S.C. § 7511(a)(1)(B)(i).
¶5        As the administrative judge correctly determined, the appellant has not
     satisfied the statutory requirements for showing that she is an “employee” with
     appeal rights to the Board. ID at 4. The appellant served less than 8 months in
     the position from which she was terminated—from April 19, 2015, to
     December 11, 2015—and she has not shown or alleged that she has prior service
     that could be tacked onto her current service. IAF, Tab 4 at 33, 44. Because she
     lacks 1 year of current continuous service in the same or similar positions, the
     appellant is not an “employee” under 5 U.S.C. § 7511(a)(1)(B) and the Board
     lacks jurisdiction over her appeal. Allen v. Department of the Navy, 102 M.S.P.R.
     302, ¶ 9 (2006).   Absent an otherwise appealable action, the Board also lacks
     jurisdiction over the appellant’s discrimination claim based on her PTSD. See
     Maibaum, 116 M.S.P.R. 234, ¶ 20.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
     Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
                                                                                     5

has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).      You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is          available      at    the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono        for     information   regarding   pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                                ______________________________
                                              Jennifer Everling
                                              Acting Clerk of the Board
Washington, D.C.